Exhibit 80.1B Mezey Howarth Racing Stables Horse Three Across Workout Result SAN CLEMENTE, CA – (MARKETWIRE) - March 19, 2008 Mezey Howarth Racing Stables (OTCBB: MZYH) today announced today that its thoroughbred Three Across completed a workout at Golden Gate Fields in Berkeley, California on early Sunday morning. Three Across, a three-Year old Gelding, took to the track Sunday morning for a four-furlong workout.Similar workouts will be part of the equine’s regular preparation in gearing up for his first race anticipated this summer. Three Across was sired by Our Emblem.Our Emblem has sired multiple stakes winners, including Kentucky Derby, Preakness Stakes and Haskell Invitational Handicap winner, War Emblem. Our Emblem stands as the latest stallion to foster the legacy of Phipps-bred sires.Our Emblem’s pedigree is impeccable.
